DETAILED ACTION
Claims 30-36, 38-40, 42, 44-46, and 48-59 are currently pending in this Office action.  Claims 1-29, 37, 41, 43, and 47 stand canceled.  The following is premised upon the after-final response filed on 02/17/2021 and entered herewith.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), filed on 11/13/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 02/17/2021, with respect to the rejection of:
claims 30-32, 37, 42, 50-55, 57, and 58 under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (JP 06-256575 A, machine translation); 
claims 33, 34, and 49 under 35 U.S.C. 103 as being unpatentable over Kondo; 
claims 35, 36, and 38-40 under 35 U.S.C. 103 as being unpatentable over Kondo further in view of Nishioka et al. (JP 2002-284928 A, machine translation; hereinafter “Nishioka ‘928”); 
claim 43 under 35 U.S.C. 103 as being unpatentable over Kondo further in view of Kino et al. (US 2005/0037199 A1); 
claim 44 under 35 U.S.C. 103 as being unpatentable over Kondo and Kino further in view of Nishioka ‘928; 
claim 48 under 35 U.S.C. 103 over Kondo and Kino further in view of Maejima et al. (JP 2010-013494 A, machine translation); and
claims 30-32, 37, 42, 49, 53-56 under 35 U.S.C. 103 as being unpatentable over Görl et al. (US 6433064 B1)


Claim Rejections - 35 USC § 112
The previous rejection of claims 30-58 under 35 U.S.C. 112(a) as containing new matter is withdrawn in light of pages 8-9 of the remarks.
The previous rejection of claims 40 and 46 under 35 U.S.C. 112(b) as being indefinite is withdrawn in light of the amendment correcting the same.	

Allowable Subject Matter
Claims 30-36, 38-40, 42, 44-46, and 48-59 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Kondo (JP 06-256575 A, machine translation); and Görl et al. (US 6433064 B1).
Kondo at Examples 1-6 in Table 1 discloses rubber compositions comprising at least one elastomer (“matrix rubber”), a reinforcing filler (carbon black), crosslinking system (sulfur and accelerator) and a powder rubber (“粉末加硫ゴム”), wherein the powder rubber contains 1.5 parts of sulfur per hundred parts of elastomer (phr) and 1 phr of accelerator. The total sulfur and accelerator in the powder rubber is 2.5 phr.  Kondo differs from the present claims 30 and 59 as well as the claims depending therefrom because it does not teach a chloroform extract having “weight-average molecular weight of[…] greater than 10,000 g/mol” as claimed.
Görl at claim 25 discloses a finely divided rubber powder comprising a rubber matrix and 20 to 250 phr of a white or black filler. Col. 5 lines 5-6 more particularly specifies carbon black as the filler. Col. 2 line 53 discloses natural rubber as the rubber matrix. Col. 8 lines 8-10 discloses combining the rubber powders with other conventional rubbers, vulcanization auxiliaries or constituents necessary for vulcanization, and fillers. Col. 7 line 24-30 teaches that the content of accelerator is 0.1 to 8 weight percent relative to the rubber content of the rubber powder. Col. 7 line 35- 40 teaches a content of sulfur While Görl teaches sulfur and accelerator in amounts overlapping the presently claimed ranges, it does not teach a chloroform extract having “weight-average molecular weight of[…] greater than 10,000 g/mol” as now claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768